Title: Peter Minor to Thomas Jefferson, 22 February 1819
From: Minor, Peter
To: Jefferson, Thomas


          
            Dr Sir
            Ridgeway 22d Feb. 1819
          
          I had an opportunity of sending your letter to Majr Watson by a direct conveyance the day after I recd it. I recd the enclosed last evening by the return of the messenger, & thinking that yr proposed meeting at Mr Madisons may somewhat depend upon his answer, I have got my Nephew Mr Quarles to ride up, that in order to ensure your early receipt of it.
          
            With Great Esteem
             Yrs
            P. Minor.
          
        